   Case 1:10-cr-00622-JHR Document 40 Filed 01/22/21 Page 1 of 1 PageID: 80




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA       *
                               *
    v.                         *      CASE NO. 10-cr-622-JHR
                               *
ERIC PRAWETZ                   *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

        In accordance with Standing Order 2020-06, this Court finds:
  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔      Video Teleconferencing

         Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                Other:




Date:
                                                             Honorable Karen M. Williams
                                                             United States Magistrate Judge
